DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Claim Amendments 
Acknowledgment of receiving amendments to the claims, which were received by the Office on 10/05/2022. 
Response to Arguments
Applicant's arguments filed 10/05/2022 have been fully considered but they are not persuasive. 
In that remarks, applicant's argues in substance:
Applicant argues: “The Applicant respectfully submits that the combination of Lee, Rysinski, and Blanquart does not teach, suggest, or render obvious at least, for example, the newly presented features of "measure an error of a gain on the output of the digital signal by each AD converter of the plurality of AD converters; calculate a correction value, based 
 
 
 
on: the measured error of the gain, and the control of the switch to connect the column readout circuit and the voltage source ... wherein the correction process is executed to correct an analog characteristic of the column readout circuit," as recited in amended independent claim 1.”
Examiner’s Response: Examiner respectfully disagrees. Lee teaches measure an error of a gain on the output of the digital signal by each AD converter of the plurality of AD converters (Lee, Column 7, Lines 35-40, “In the manner described above, multiple measurements of column gain error can be taken and the measurements averaged to produce an average column gain error.”), calculate a correction value, based on: the measured error of the gain, and the control of the switch to connect the column readout circuit and the voltage source (Lee, Column 7, Lines 10-46, The correction value is the stored data that is used to correct the gain errors. The stored data is based on the measured gain error determined when the “test input” voltage is set.)… wherein the correction process is executed to correct an analog characteristic of the column readout circuit (Lee, Column 7, Lines 10-46, the correction process is using the stored data that is used to correct the gain errors.). Therefore, the limitations of claim 1 are met.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3, 6-7, 12 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 6,903,670 B1) in view of Rysinski et al. (US 2012/0169909 A1) in view of Blanquart (US 2009/0322912 A1).

Regarding claim 1, Lee et al. (hereafter referred as Lee) teaches an imaging device (Lee, Fig. 3), comprising: 
a pixel array including a plurality of pixels (Lee, Fig. 3, Pixel array), wherein
each pixel of the plurality of pixels is configured to output a pixel signal by photoelectric conversion (Lee, Column, 2, Lines 25-37, Column 3, Lines 7-15); 
a voltage source configured to output a specific signal of a specific voltage (Lee, Column 7, Lines 11-25, “test input” voltage);
a switch (Lee, Fig. 3, TEST transistors and ISOLATION transistors (35-43), Column 8, Lines 1-36), wherein the switch is controlled to output one of the specific signal (Lee, Fig. 3, Test Input, Column 5, Lines 66-67, Column 6, lines 1-19, Column 7, Lines 15-25) or the pixel signal (Lee, Column, 2, Lines 25-37, Column 3, Lines 7-15); 
a column readout circuit (Lee, Fig. 3, CDS, MUX, and ADC), including a plurality of analog-to-digital (AD) converters that are configured to output a plurality of digital signals (Lee, Fig. 3, ADC 19 and 21 and correlated double sampling amplifiers (7-13), Column 3, Lines 7-15, Column 8, Lines 17-25), wherein 
an AD converter of the plurality of AD converters is configured to 
execute an AD conversion, based on output of one of the specific signal or the pixel signal (Lee, Column 3, Lines 7-15, Column 6, lines 1-19, Column 7, Lines 15-25, The AD conversion is based on the pixel signals in imaging mode and based on the specific signal in test mode.); and
output a digital signal, based on the executed AD conversion (Lee, Fig. 3, ADC 19 and 21, The ADC outputs a digital value.); and 
a signal processing circuit (Lee, Column 6, Lines 36-47, “An arithmetic logic unit or other processor”) configured to: 
measure an error of a gain on the output of the digital signal by each AD converter of the plurality of AD converters (Lee, Column 7, Lines 35-40);
calculate a correction value (Lee, Column 7, Lines 10-46, The correction value is the stored data that is used to correct the gain errors.), based on: 
the measured error of the gain (Lee, Column 7, Lines 35-40), and 
the control of the switch to connect the column readout circuit and the voltage source (Lee, Column 7, Lines 10-46, The correction value is the stored data that is used to correct the gain errors. The stored data is based on the measured gain error determined when the “test input” voltage is set.);
execute, based on the calculated correction value, a correction process on the output digital signal (Lee, Colum 6, Lines 36-47, Column 7, Lines 40-46, The correction process is interpreted as correcting the pixel signals), wherein 
the correction process is executed to correct an analog characteristic of the column readout circuit (Lee, Colum 6, Lines 36-47, Column 7, Lines 40-46),
the correction process is executed at startup of the imaging device in response to a first output timing (Lee, Column 6, Lines 48-67, Column 7, Lines 1-10, The correction process is performed during initial power up. The correction process may be performed a plurality of times and averaged together.),
the plurality of digital signals includes the digital signal (Lee, Column 3, Lines 7-15, Column 6, lines 1-19, Column 7, Lines 15-25, Pixel signals and test signals are output from the ADC.), and 
a relationship between a light amount and a plurality of digital values that correspond to the plurality of digital signals is made uniform, based on the calculated correction value (Lee, Column 6, Lines 1-47, The correction values to correct for the column to column offsets of the correlated double sampling amplifiers and A/D converters produces uniform outputs between the A/D converters. Therefore, the relationship between light amount and the digital value after A/D conversion for the light amount is uniform for the A/D converters. That is, a specific light amount received at pixels of different columns would output the same A/D conversion result. Column 7, Lines 46-60, Correcting for non-linearity in the A/D converter provides for a uniform conversion between a given light amount and the digital value after A/D conversion for the light amount.); and
and re-execute the correction process based on occurrence of an event at a second output timing (Lee, Column 6, Lines 48-67, Column 7, Lines 1-10, The correction process may be re-executed to produce new calibration data. The event is the timing for producing new calibration data.), wherein 
the correction process is re-executed once at the second output timing (Lee, Column 6, Lines 48-67, Column 7, Lines 1-10), and 
an execution time of the re-executed correction process at the second output timing is shorter than an execution time of the correction process at the first output timing (Lee, Column 6, Lines 48-67, Column 7, Lines 1-10, A running average may be used to minimization of the time needed to build a mean offset value between frames. Therefore, obtaining additional data for the running average at the second timing is shorter than performing an average at the startup (first output timing) which would require multiple measurements.).
However, Lee does not explicitly state circuitry configured to control the switch and does not teach the correction process is executed at a vertical synchronization signal.
In reference to Rysinski et al. (hereafter referred as Rysinski), Rysinski teaches circuitry configured to control an imaging device (Rysinski, Fig. 1 row control module 120 and digital control module 140, Paragraph 0025). 
These arts are analogous since they are both related to imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Lee with the explicit teaching of circuitry to control the imaging device (pixels/readout circuits).
"A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 USPQ2d 1385 (2007).

It would have been obvious to a person of ordinary skill, when pursuing the known options within his or her technical grasp (See KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 USPQ2d 1385 (2007)), to have modified the invention of Lee with the explicit teaching of circuitry to control the imaging device (pixels/readout circuits) to provide appropriate signals and timings to the imaging device and would provide similar and expected results for controlling the imaging device.
However, the combination of Lee and Rysinski does not teach the correction process is executed at a vertical synchronization signal.
In reference to Blanquart, Blanquart teaches a correction process is executed at a vertical synchronization signal (Blanquart, Fig. 5, Paragraphs 0053-0055) at a first output timing (Blanquart, Paragraphs 0041 and 0043), and 
re-execute the correction process based on occurrence of an event (Blanquart, Paragraphs 0043) at a second output timing of the vertical synchronization signal (Blanquart, Fig. 5, Paragraphs 0053-0055), wherein the correction process is re-executed once at the second output timing of the vertical synchronization signal (Blanquart, Paragraphs 0041 and 0043).
These arts are analogous since they are all related to correcting column fixed-pattern noise. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Lee and Rysinski with the teaching of using the vertical sync signals to perform the correction process as seen in Blanquart to synchronize the frame readout (Blanquart, Fig. 6, 0056) and allow the amount of time for light integration can be increased for low light conditions (Blanquart, Paragraph 0054).
Claim 18 is rejected for the same reasons as claim 1.

Regarding claim 2, the combination of Lee, Rysinski and Blanquart teaches the imaging device according to claim 1 (see claim 1 analysis), wherein the circuitry (Rysinski, Fig. 1 row control module 120 and digital control module 140, Paragraph 0025) is further configured to control the switch to output the specific signal to the AD converter, based on a specific condition associated with the event (Lee, Column 6, Lines 59-67, Column 7, Lines 1-10, The specific condition is test mode. The combination of Lee and Rysinski controls the switches with the circuitry (row control module 120 and digital control module 140). Blanquart, Paragraph 0043).

Regarding claim 3, the combination of Lee, Rysinski and Blanquart teaches the imaging device according to claim 2 (see claim 2 analysis), wherein the control circuitry is further configured to control the switch to output the specific signal to the AD converter at a specific period (Lee, Column 6, Lines 59-67, Column 7, Lines 1-10, A predetermined period may be during initial power up, between the imager array frame periods, at the time of imager array power up, for use with each frame of data after each frame, for use with a next subsequent frame or frames.).

Regarding claim 6, the combination of Lee, Rysinski and Blanquart teaches the imaging device according to claim 1 (see claim 1 analysis), wherein the circuitry is further configured to control the switch to output the specific signal that has a  specific voltage value of a plurality of voltage values (Lee, Fig. 3, Test Input, Column 5, Lines 66-67, Column 6, lines 1-19, Column 7, Lines 15-25).

Regarding claim 7, the combination of Lee, Rysinski and Blanquart teaches the imaging device according to claim 1 (see claim 1 analysis), wherein the circuitry is further configured to control the switch to output a plurality of signals, and a first signal of the plurality of signals has a first voltage value different from a second voltage value of a second signal of the plurality of signals (Lee, Fig. 3, Test Input, Column 5, Lines 66-67, Column 6, lines 1-19, Column 7, Lines 15-25).

Regarding claim 12, the combination of Lee, Rysinski and Blanquart teaches the imaging device according to claim 1 (see claim 1 analysis), wherein the correction process on the output digital signal, based on the correction value is executed in a state where the circuitry controls the switch to output the pixel signal to the AD converter (Lee, Colum 6, Lines 35-45, Column 7, Lines 35-46).

Regarding claim 19, Lee et al. (hereafter referred as Lee) teaches an imaging device (Lee, Fig. 3); and a signal processing circuit configured to process a signal output from the imaging device (Lee, Column 6, Lines 36-47, “An arithmetic logic unit or other processor”), wherein 
the imaging device includes, 
a pixel array including a plurality of pixels (Lee, Fig. 3, Pixel array), wherein
each pixel of the plurality of pixels is configured to output a pixel signal by photoelectric conversion (Lee, Column, 2, Lines 25-37, Column 3, Lines 7-15); 
a voltage source configured to output a specific signal of a specific voltage (Lee, Column 7, Lines 11-25, “test input” voltage);
a switch (Lee, Fig. 3, TEST transistors and ISOLATION transistors (35-43), Column 8, Lines 1-36), wherein the switch is controlled to output one of the specific signal (Lee, Fig. 3, Test Input, Column 5, Lines 66-67, Column 6, lines 1-19, Column 7, Lines 15-25) or the pixel signal (Lee, Column, 2, Lines 25-37, Column 3, Lines 7-15); 
a column readout circuit (Lee, Fig. 3, CDS, MUX, and ADC), including a plurality of analog-to-digital (AD) converters that are configured to output a plurality of digital signals (Lee, Fig. 3, ADC 19 and 21 and correlated double sampling amplifiers (7-13), Column 3, Lines 7-15, Column 8, Lines 17-25), wherein 
an AD converter of the plurality of AD converters is configured to 
execute an AD conversion, based on output of one of the specific signal or the pixel signal (Lee, Column 3, Lines 7-15, Column 6, lines 1-19, Column 7, Lines 15-25, The AD conversion is based on the pixel signals in imaging mode and based on the specific signal in test mode.); and
output a digital signal, based on the executed AD conversion (Lee, Fig. 3, ADC 19 and 21, The ADC outputs a digital value.); and 
a signal processing circuit (Lee, Column 6, Lines 36-47, “An arithmetic logic unit or other processor”) configured to: 
measure an error of a gain on the output of the digital signal by each AD converter of the plurality of AD converters (Lee, Column 7, Lines 35-40);
calculate a correction value (Lee, Column 7, Lines 10-46, The correction value is the stored data that is used to correct the gain errors.), based on: 
the measured error of the gain (Lee, Column 7, Lines 35-40), and 
the control of the switch to connect the column readout circuit and the voltage source (Lee, Column 7, Lines 10-46, The correction value is the stored data that is used to correct the gain errors. The stored data is based on the measured gain error determined when the “test input” voltage is set.);
execute, based on the calculated correction value, a correction process on the output digital signal (Lee, Colum 6, Lines 36-47, Column 7, Lines 40-46, The correction process is interpreted as correcting the pixel signals), wherein 
the correction process is executed to correct an analog characteristic of the column readout circuit (Lee, Colum 6, Lines 36-47, Column 7, Lines 40-46),
the correction process is executed at startup of the imaging device in response to a first output timing (Lee, Column 6, Lines 48-67, Column 7, Lines 1-10, The correction process is performed during initial power up. The correction process may be performed a plurality of times and averaged together.),
the plurality of digital signals includes the digital signal (Lee, Column 3, Lines 7-15, Column 6, lines 1-19, Column 7, Lines 15-25, Pixel signals and test signals are output from the ADC.), and 
a relationship between a light amount and a plurality of digital values that correspond to the plurality of digital signals is made uniform, based on the calculated correction value (Lee, Column 6, Lines 1-47, The correction values to correct for the column to column offsets of the correlated double sampling amplifiers and A/D converters produces uniform outputs between the A/D converters. Therefore, the relationship between light amount and the digital value after A/D conversion for the light amount is uniform for the A/D converters. That is, a specific light amount received at pixels of different columns would output the same A/D conversion result. Column 7, Lines 46-60, Correcting for non-linearity in the A/D converter provides for a uniform conversion between a given light amount and the digital value after A/D conversion for the light amount.); and
and re-execute the correction process based on occurrence of an event at a second output timing (Lee, Column 6, Lines 48-67, Column 7, Lines 1-10, The correction process may be re-executed to produce new calibration data. The event is the timing for producing new calibration data.), wherein 
the correction process is re-executed once at the second output timing (Lee, Column 6, Lines 48-67, Column 7, Lines 1-10), and 
an execution time of the re-executed correction process at the second output timing is shorter than an execution time of the correction process at the first output timing (Lee, Column 6, Lines 48-67, Column 7, Lines 1-10, A running average may be used to minimization of the time needed to build a mean offset value between frames. Therefore, obtaining additional data for the running average at the second timing is shorter than performing an average at the startup (first output timing) which would require multiple measurements.).
However, Lee does not explicitly state circuitry configured to control the switch and does not teach the correction process is executed at a vertical synchronization signal.
In reference to Rysinski et al. (hereafter referred as Rysinski), Rysinski teaches circuitry configured to control an imaging device (Rysinski, Fig. 1 row control module 120 and digital control module 140, Paragraph 0025). 
These arts are analogous since they are both related to imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Lee with the explicit teaching of circuitry to control the imaging device (pixels/readout circuits).
"A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 USPQ2d 1385 (2007).

It would have been obvious to a person of ordinary skill, when pursuing the known options within his or her technical grasp (See KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 USPQ2d 1385 (2007)), to have modified the invention of Lee with the explicit teaching of circuitry to control the imaging device (pixels/readout circuits) to provide appropriate signals and timings to the imaging device and would provide similar and expected results for controlling the imaging device.
However, the combination of Lee and Rysinski does not teach the correction process is executed at a vertical synchronization signal.
In reference to Blanquart, Blanquart teaches a correction process is executed at a vertical synchronization signal (Blanquart, Fig. 5, Paragraphs 0053-0055) at a first output timing (Blanquart, Paragraphs 0041 and 0043), and 
re-execute the correction process based on occurrence of an event (Blanquart, Paragraphs 0043) at a second output timing of the vertical synchronization signal (Blanquart, Fig. 5, Paragraphs 0053-0055), wherein the correction process is re-executed once at the second output timing of the vertical synchronization signal (Blanquart, Paragraphs 0041 and 0043).
These arts are analogous since they are all related to correcting column fixed-pattern noise. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Lee and Rysinski with the teaching of using the vertical sync signals to perform the correction process as seen in Blanquart to synchronize the frame readout (Blanquart, Fig. 6, 0056) and allow the amount of time for light integration can be increased for low light conditions (Blanquart, Paragraph 0054).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 6,903,670 B1) ) in view of Rysinski et al. (US 2012/0169909 A1) in view of Blanquart (US 2009/0322912 A1) in further view of Higuchi et al. (US 5,121,119).

Regarding claim 4, the combination of Lee, Rysinski and Blanquart teaches the imaging device according to claim 2 (see claim 2 analysis), wherein the circuitry is further configured to control the switch to output the specific signal to the AD converter to perform calibration (Lee, Column 6, Lines 59-67, Column 7, Lines 1-10). 
However, the combination of Lee, Rysinski and Blanquart does not teach the circuitry is further configured to: detect the event corresponding to a specific temperature change, and control the switch to output the specific signal to the AD converter, based on the specific temperature change.
In further reference to Blanquart, Blanquart teaches the circuitry configured to detect the event corresponding to a temperature change (Blanquart, Paragraph 0043, “thermometer”); and performing ADC calibration in response to detection of a temperature change (Blanquart, Paragraphs 0041, 0043 and 0070).
These arts are analogous since they are both related to imaging devices calibrating analog to digital converters. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Lee and Rysinski with the teaching of recalibrating the ADC in response to temperature change as seen in Blanquart since it is known that temperature changes affect the circuits for analog to digital conversion and to correct for temperature changes (Blanquart, Paragraph 0041).
However, the combination of Lee, Rysinski and Blanquart does not explicitly teach a specific temperature change. 
In reference to Higuchi et al. (hereafter referred as Higuchi), Higuchi teaches correcting an ADC in response to detection of a specific temperature change (Higuchi, Column 7, Lines 27-31).
These arts are analogous since they are all related to calibrating analog to digital converters. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Lee, Rysinski and Blanquart with the explicit teaching of using a specific temperature change as seen in Higuchi to apply the known technique of using a specific temp change to yield the predictable results of knowing when to calibrate. Further, Lee teaches performing ADC calibration by controlling the switch to output the specific signal to the AD converter. Therefore, the limitation “detect a specific temperature change, and control the switch to output the specific signal to the AD converter, based on the specific temperature change” is met.

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 6,903,670 B1) in view of Rysinski et al. (US 2012/0169909 A1) in view of Blanquart (US 2009/0322912 A1) in view of Kim et al. (US 2015/0303903 A1).

Alternatively, regarding claim 4, the combination of Lee, Rysinski and Blanquart teaches the imaging device according to claim 2 (see claim 2 analysis), wherein the circuitry is further configured to control the switch to output the specific signal to the AD converter to perform calibration (Lee, Column 6, Lines 59-67, Column 7, Lines 1-10). 
However, the combination of Lee, Rysinski and Blanquart does not teach the circuitry is further configured to: detect the event corresponding to a specific temperature change, and control the switch to output the specific signal to the AD converter, based on the specific temperature change.
In reference to Kim et al. (hereafter referred as Kim), Kim teaches circuitry configured to detect an event corresponding to a specific temperature change (Kim, Paragraph 0040, temperature sensing circuit 142); and performing calibration for analog-to-digital converters in response to detection of a specific temperature change (Kim, Paragraph 0002 and 0043).
These arts are analogous since they are both related to calibrating analog-to-digital converters to correct for gain and offset (Kim, Paragraph 0002-0003). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Lee, Rysinski and Blanquart with the teaching of performing calibration in response to a specific temperature change as seen in Kim to correct the AD conversion processing unit in response to changes due to temperature (Kim, Paragraph 0006-0007). Additionally, Examiner notes it is well known that temperature changes also affect the readout of AD conversion processing units in image sensors (see conclusion).

Regarding claim 5, the combination of Lee, Rysinski and Blanquart the imaging device according to claim 2 (see claim 2 analysis), wherein the circuitry is further configured to control the switch to output the specific signal to the AD converter to perform calibration (Lee, Column 6, Lines 59-67, Column 7, Lines 1-10). 
However, the combination of Lee, Rysinski and Blanquart does not teach wherein the circuitry is further configured to: detect the event corresponding to a specific voltage change, and control the switch to output the specific signal to the AD converter, based on the specific voltage change.
In reference to Kim et al. (hereafter referred as Kim), Kim teaches circuitry configured to detect an event corresponding to a specific voltage change (Kim, Paragraph 0040, voltage sensing circuit 140); and performing calibration for analog-to-digital converters in response to detection of a specific voltage change (Kim, Paragraph 0002 and 0043).
These arts are analogous since they are both related to calibrating analog-to-digital converters to correct for gain and offset (Kim, Paragraph 0002-0003). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify combination of Lee, Rysinski and Blanquart with the teaching of performing calibration in response to a predetermined voltage change as seen in Kim to correct the AD conversion processing unit in response to changes due to voltage (Kim, Paragraph 0006-0007). Additionally, Examiner notes it is well known that voltage supply changes also affect the readout of AD conversion processing units in image sensors (see conclusion).

Claims 8-9 and 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 6,903,670 B1) in view of Rysinski et al. (US 2012/0169909 A1) in view of Blanquart (US 2009/0322912 A1) in view of Cho (US 2004/0021787 A1).

Regarding claim 8, the combination of Lee, Rysinski and Blanquart teaches the imaging device according to claim 1 (see claim 1 analysis) wherein the AD converter is further configured to convert the pixel signal to the digital signal (Lee, Fig. 3, ADC 19 and 21 and correlated double sampling amplifiers (7-13), Column 3, Lines 7-15, Column 8, Lines 17-25).
However, the combination of Lee, Rysinski and Blanquart does not teach the pixel signal is converted to the digital signal based on a result of comparison between a first voltage of a first signal that corresponds to a sum of the pixel signal and a reference signal, and a second voltage, the reference signal linearly changes in a direction opposite to the pixel signal, and the second voltage serves as a reference.
In reference to Cho, Cho teaches an AD converter (Cho, Fig. 2, CDS circuits 60 and output circuits 70, Paragraph 0019) is further configured to convert the pixel signal to a digital signal, based on a result of comparison between a first voltage (Cho, Fig. 2, analog signal VA) of a first signal that corresponds to a sum of the pixel signal (Cho, Fig. 2, voltage VPXL) and a reference signal (Cho, Fig. 2, ramp voltage VRAMP), and a second voltage, the reference signal linearly changes in a direction opposite to the pixel signal (Cho, Fig. 5, VPXL and VRAMP, As seen in Figure 5, VPXL decreases and VRAMP increases.), and the second voltage serves as a reference (Cho, Fig. 2, reference voltage VREF, Paragraph 0024).
These arts are analogous since they are both related to ADC circuits in image sensors. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination Lee, Rysinski and Blanquart with the ADC circuit as seen in Cho since it is a known ADC circuit that is capable of reducing power consumption (Cho, Paragraph 0007) and would provide similar and expected results for converting the analog pixel signal to a digital signal.

Regarding claim 9, the combination of Lee, Rysinski, Blanquart and Cho teaches the imaging device according to claim 8 (see claim 8 analysis), wherein the AD converter includes a comparator configured to perform the comparison between the first voltage and the second voltage and output a second signal indicating the result of comparison (Cho, Fig. 2, comparator 71, Paragraph 0024).

Regarding claim 13, the combination of Lee, Rysinski and Blanquart teaches the imaging device according to claim 1 (see claim 1 analysis). However, the combination of Lee, Rysinski and Blanquart does not teach wherein the AD converter includes at least one comparator, and the at least one comparator includes a first differential transistor and a second differential transistor.
In reference to Cho, Cho teaches wherein an AD converter (Cho, Fig. 2, CDS circuits 60 and output circuits 70, Paragraph 0019) includes at least one comparator (Cho, Fig. 2, comparator 71, Paragraph 0024), and the at least one comparator includes a first differential transistor (Cho, Fig. 3, Transistor 203) and a second differential transistor (Cho, Fig. 3, Transistor 204, Paragraph 0025).
These arts are analogous since they are both related to ADC circuits in image sensors. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Lee, Rysinski and Blanquart with the ADC circuit as seen in Cho since it is a known ADC circuit that is capable of reducing power consumption (Cho, Paragraph 0007) and would provide similar and expected results for converting the analog pixel signal to a digital signal.

Regarding claim 14, the combination of Lee, Rysinski, Blanquart and Cho teaches the imaging device according to claim 13 (see claim 13 analysis), wherein the circuitry is further configured to: output a reference signal to the first differential transistor (Cho, Figs. 2 and 3, VREF, Paragraph 0024); and control the switch to output one of the specific signal (Lee, Fig. 3, Test Input) or the pixel signal (Lee, Fig. 3, Pixel 5) to the second differential transistor (Cho, Fig. 3, Transistor 204, Paragraph 0025, Lee, Fig. 3, TEST transistors and ISOLATION transistors (35-43), Column 8, Lines 1-36, Cho teaches comparing a reference signal with a signal to be A/D converted using the first and second differential transistors. Lee teaches the signal to be A/D converted may be either a pixel signal or a test signal selected by a switch.).

Regarding claim 15, the combination of Lee, Rysinski, Blanquart and Cho teaches the imaging device according to claim 14 (see claim 14 analysis), wherein the first differential transistor is connected to a reference voltage (Cho, Fig. 3, Transistor 203 is connected to VREF. Alternatively, the reference voltage may be the ground voltage. Cho, Fig. 3, Paragraph 0025, Transistor 203 is connected to ground voltage through transistors 205 and 206.), and the second differential transistor (Cho, Fig. 3, Transistor 204) is connected to a first capacitor (Cho, Fig. 2, capacitor 123) and a second capacitor (Cho, Fig. 2, capacitor 121, Paragraph 0023).

Regarding claim 16, the combination of Lee, Rysinski, Blanquart and Cho teaches the imaging device according to claim 15 (see claim 15 analysis), wherein the circuitry is further configured to:
output the reference signal to the first capacitor (Cho, Fig. 2, VRAMP, Paragraph 0023); and 
control the switch to output one of the pixel signal or the specific signal to the second capacitor (Cho, Fig. 2, switch 120, Lee, Fig. 3, TEST transistors and ISOLATION transistors (35-43), Column 8, Lines 1-36, Cho teaches comparing a reference signal with a signal to be A/D converted using the first and second capacitors. Lee teaches the signal to be A/D converted may be either a pixel signal or a test signal selected by a switch.).

Regarding claim 17, the combination of Lee, Rysinski and Cho teaches the imaging device according to claim 16 (see claim 16 analysis), wherein the reference voltage is a ground voltage (Lee, Column 6, Lines 9-14, Cho, Paragraph 0024, Lee teaches the A/D converted is powered by -10mV to 10mV, Cho teaches VREF is Vdd/2, Therefore, VREF for the combination of Lee and Cho would be 0V (ground). Alternatively, Cho, Fig. 3, Transistor 203 is connected to ground voltage (reference voltage) through transistors 205 and 206.).

Conclusion
The prior art made of record is considered pertinent to applicant's disclosure.
Yang et al. (US 2013/0242125 A1): Yang states changes in operating temperature, power supply voltage, or other operating conditions affect AD conversion processing units in image sensors (Yang, Paragraph 0046).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY JASON CHIU whose telephone number is (571)270-1312. The examiner can normally be reached Mon-Fri: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WESLEY J CHIU/           Examiner, Art Unit 2698            


/TWYLER L HASKINS/           Supervisory Patent Examiner, Art Unit 2698